Campbell, C. J.,
delivered the opinion of the court.
When Holly’s judgment'was recovered against the appellee and assigned, she had no claim against him which could be set off against this judgment, at law or in equity. When she obtained judgment against Holly, the judgment he had before' against her had been assigned, and was not his, and •she was not then entitled to have Holly’s judgment credited on hers against him. The fact that she got judgment against him before she learned of his transfer of the judgment against her, does not make any difference. Our “anti-commercial statute” does not apply. Judgments are not embraced by. it, and we have no statute as to setting off judgments; that rests on common law rules, and, under them, the appellee was not entitled to the decree she got. The assignment of his judgment by Holly defeated her claim to use the judgment she afterwards obtained to pay the other judgment. 2 Black on Judgments, § 954 and cases cited in notes; Waterman on Bet-off, §§ 368, 36.9, 373.

jReversed, and bill dismissed.